Citation Nr: 1445011	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  14-16 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for frostbite of the feet.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served on active duty from November 1952 to November 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the above claimed benefits.  While the rating decision also denied service connection for an ear abscess, the Veteran did not perfect an appeal of that issue and it will not be considered herein.  

In a March 2014 rating decision, service connection for residuals of tonsillitis was granted.  As this represents a full grant of the benefits on appeal, the issue will not be considered herein.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A current foot disability has not been demonstrated to be a residual of frostbite during service.  

2.  Bilateral hearing loss was first demonstrated long after service and is not attributable to in-service noise exposure.  

3.  Current tinnitus had onset after separation from service and is not attributable to in-service noise exposure.
CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of frostbite, feet, have not been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.385 (2013).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in May and September 2011 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  
The Veteran's service records have not been obtained and the National Personnel Records Center (NPRC) has reported that these records were destroyed in a fire at that facility in 1973 and could not be reconstructed.  The Veteran was asked to identify his unit so that additional sources could be searched but he stated in December 2011 that he could not remember his unit.  As a result, a memorandum of formal finding of unavailability of service treatment records was issued in December 2011 and the Veteran has acknowledged that his service treatment records are fire-related and unavailable in multiple statements.  

Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran was provided with VA examinations in November 2011 and February 2014.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2013), which provides that service connection for impaired hearing shall be established when hearing acuity meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

At the outset, the Board notes that the Veteran's DD 214 demonstrates combat service with the award of the Combat Infantry Badge.  Where a Veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat Veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the Veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the Veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence exists.  In such a case a factual presumption arises that that the alleged injury or disease is service connected.  Collette v. Brown, 
82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304 (1996).  

Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

In this case, however, the Veteran has not asserted that any of the current disabilities were actually incurred due to or as a result of combat.  Regarding the frostbite injury, he reported during the VA examinations that he was asleep when the injury was incurred.  Regarding hearing loss, he reported exposure to artillery fire in the April 2011 application for compensation benefits.  In a May 2011 statement, he also reported that he went to NCO school for M-1 riffle coaching.  As noted below, the Board concedes such noise exposure as he served with the infantry.  However, he did not state that he incurred hearing loss specifically as a result of combat.  Finally, as explained below, the Veteran reported during the November 2011 Board hearing that his tinnitus began in 1956 after separation from service.  As the Veteran has not reported that any claimed injury was incurred as a result of combat, the presumption of 38 U.S.C.A. § 1154(b) is not for application in this claim for benefits and will not be considered below.  


Residuals of Frostbite of the Feet

The Veteran contends that his current feet symptoms, including intermittent numbness, discoloration, and pain, are the result of cold weather exposure during service.  He reported that he was treated for cold weather injuries during service after he slept one night with his feet exposed to the weather.  As noted above, service treatment records are unavailable.  

The Veteran submitted statements from friends and co-workers who have known him since 1956 and 1963 who stated that the Veteran had had foot problems ever since they met and saw multiple doctors for various conditions.  The statements did not associate the symptoms with an in-service injury, to include the cold weather exposure, and did not identify any diagnoses or treatment providers or whether the treatment he received was for his feet.   

VA treatment records associated with the claim, which begin in 2006, fail to demonstrate any complaints, diagnoses, or treatment of the feet.  These records include multiple dermatology follow-up appointments in 2006 following excision of malignant melanoma in 2002 from his right leg above the heel.  During that time the Veteran's skin was examined all over his body and there were no complaints or findings related to the feet.  

During the November 2011 VA examination, the VA examiner diagnosed superficial frostbite of the feet, resolved with residuals of hyperesthesia and peripheral small vessel venous insufficiency.  Of particular importance to the examiner was the fact that during the examination, when an ice cube was placed close to the skin for a few seconds, the purplish area on the Veteran's feet turned slightly darker.  

However, upon reexamination in February 2014, the same VA examiner revised his diagnosis.  After reviewing the claims file, the examiner noted that there was no evidence of a cold weather condition ever being documented prior to the 2011 VA examination.  Upon examination, the examiner again noted the purplish coloration in the toes and plantar area when in supine position but that, this time, there was no change in color incited after exposure to cold temperature.  The purplish color disappeared upon standing, as in the 2011 examination.  

The examiner concluded, based upon the evidence of record and both examinations, that the proper diagnosis was venous insufficiency of the feet without functional limitation and stated that based on the extremely remote nature of this commonly age-related condition, the condition is less likely than not caused by or related to cold exposure during active duty service from 1952 to 1955.  

The Board finds that the evidence is against a finding of a link between a currently diagnosed bilateral foot disability and service.  While the Veteran reported that his bilateral foot symptoms began during service as a result of cold weather exposure, there is a 55 year gap between service and the April 2011 claim for benefits, which is the first indication of any foot disability of record.  Moreover, the Veteran received VA treatment for almost five years without any complaints of foot-related symptoms, despite the fact that his skin was closely examined by a dermatologist multiple times.  Finally, the VA examiner concluded that the Veteran did not have cold weather injury residuals and that the currently diagnosed disability is commonly age-related.  

Regarding the lay statements from his friends and coworkers, the Board notes that the statements only assert that the Veteran had foot problems and do not include any additional details which indicate any connection to a cold weather injury during service.  The statements also indicate the earliest knowledge of these symptoms to be in 1956, the year after the Veteran's discharge from service.  The Veteran recalls foot problems since service, but it does not appear likely that current foot problems are the same as those in service according to the VA examiner, who concluded that current foot problems appear age-related.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that cold injury may result in permanent disability is commonly known and, therefore, the Veteran's testimony that current foot problems are related to an in-service cold injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2011/2014 VA examination reports more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

As noted above, destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In this case, given the lack of competent and credible evidence linking the current bilateral foot disability to service, the evidence is against a finding of a nexus between them.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Hearing Loss and Tinnitus

The Veteran asserts that his bilateral hearing loss and tinnitus are related to noise exposure from weapons fire, including during riffle classes, during active service.  His DD Form 214 reflects service in the United States Army infantry.  The Veteran is competent to report these in-service incidents or exposures, and his report is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (2012); see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  Therefore, the Board finds his reports of these in-service incidents or exposures to be credible.  

A November 2011 VA audiogram demonstrated hearing loss under 38 C.F.R. 
§ 3.385, as auditory thresholds were found to be greater than 40 decibels from 1000 to 4000 Hertz bilaterally.  In addition, tinnitus was noted by history.  

Therefore, two of the three elements necessary for service connection-current bilateral hearing loss and tinnitus disabilities and in-service injuries or incidents-are demonstrated.    

As noted above, however, service treatment records are unavailable.  The Veteran submitted statements from friends and co-workers who have known him since 1956 and 1963 who stated that the Veteran had had hearing problems ever since they met and saw multiple doctors for various conditions.  The statements did not associate the symptoms with an in-service injury, did not state whether the Veteran was diagnosed with bilateral hearing loss, and did not identify any treatment providers or whether the treatment they reported was for his hearing loss.  

The first clinical evidence of a hearing loss disability came in a June 2006 VA treatment record, more than 50 years post-discharge.  He did not file the current claim until April 2011.  

Upon examination in November 2011, the Veteran reported the in-service noise exposure from artillery fire.  He also noted that he worked after service for a chemical company for 27 years, and the fact that he reported the use of hearing protection indicates that there was also noise exposure during his post-service employment.  Regarding tinnitus, the Veteran reported that tinnitus began in 1956, after his discharge from military service.  The VA examiner concluded after reviewing the claims file and the Veteran's statements that an opinion as to the etiology of the hearing loss and tinnitus could not be provided without resort to speculation because the service treatment records are unavailable.  The Board finds that the examiner provided a sufficient explanation as to why an opinion cannot be provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board concludes that the evidence is against a finding of a nexus between current hearing loss and tinnitus and in-service noise exposure.  The only evidence of record supporting the finding of a nexus between the disabilities and service are the statements of the Veteran, which were submitted in connection with his claim for benefits.  The Board notes that the first evidence of bilateral hearing loss or tinnitus came in June 2006, more than 50 years post-discharge.  He did not assert that either disability was incurred as a result of military noise exposure until he filed the April 2011 claim, at which time he stated that he began to "have a little problem on some sounds" during service.  The Veteran's friends and coworkers asserted that he had had trouble hearing since they met in 1956, the year after discharge.  

However, neither the Veteran nor the other lay statements provided information demonstrating that he had hearing loss to the extent required for VA compensation purposes as defined under 38 C.F.R. § 3.385 during service or within the year following.  The Veteran has not reported that he ever had an audiogram done during service or that he had the level of hearing loss required to meet the definition under VA regulation.  In fact, the Board finds that his report of having a little problem on some sounds weighs against a finding of such severity of hearing loss in service.  At the very least, the statement does not lend support to his claim.  Moreover, the Veteran has not identified any treatment for hearing loss over the years since discharge.    

The Veteran reported during the VA examination that he had both in-service and post-service noise exposure.  Although he reported the use of hearing protection post-service, the Board does not find this to be dispositive as to the issue of etiology.  Finally, he reported during the examination that tinnitus did not begin until after discharge.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to auditory damage is commonly known and, therefore, the Veteran's testimony that his inservice acoustic trauma caused his hearing loss and tinnitus has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The 2011 VA examiner, who is a medical professional, was unable to make that link without resorting to speculation.  There were no findings of hearing loss or tinnitus for more than 50 years after service and it is not as likely as not that pertinent disability is related to service as opposed to the cumulative effect of post service acoustic trauma, age or other factors.    

As noted above, destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Given the lack of competent and credible evidence linking current bilateral hearing loss and tinnitus to service, the evidence is against a finding of a nexus between them.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of frostbite of the feet is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


